

117 S448 IS: Ensuring Kids Have Access to Medically Necessary Dental Care Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 448IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Cardin (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XXI of the Social Security Act to prohibit lifetime or annual limits on dental coverage under the Children's Health Insurance Program, and to require wraparound coverage of dental services for certain children under such program.1.Short titleThis Act may be cited as the Ensuring Kids Have Access to Medically Necessary Dental Care Act.2.Prohibition of lifetime or annual limits on dental benefits under the Children's Health Insurance Program(a)In generalSection 2103(c)(6) of the Social Security Act (42 U.S.C. 1397cc(c)(6)) is amended—(1)in subparagraph (A), by inserting , subject to subparagraph (D), after shall include;(2)in subparagraph (B), by striking A State and inserting Subject to subparagraph (D), a State; and(3)by adding at the end the following new subparagraph: (D)No lifetime or annual limits on dental benefitsA State shall not establish lifetime or annual limits on the dollar value of benefits for dental services provided under the State child health plan to a targeted low-income child, and, in the case that the State elects to provide pregnancy-related assistance pursuant to section 2112, to a targeted low-income pregnant woman (as defined in section 2112(d)), including benefits for such services that are provided through dental coverage that is otherwise equivalent to a benchmark dental package described in subparagraph (C)..(b)Effective dateThe amendments made by this section shall take effect on the date that is 6 months after the date of enactment of this Act.3.Requiring wraparound coverage of dental services for certain children under CHIP(a)In generalSection 2110(b)(5) of the Social Security Act (42 U.S.C. 1397jj(b)(5)) is amended—(1)in the paragraph header, by striking Option and inserting Requirement;(2)in subparagraph (A), by striking may waive and inserting shall waive; and(3)in subparagraph (C)—(A)in the subparagraph header, by striking Conditions and inserting Requirements; and(B)by striking may not offer dental-only supplemental coverage under this paragraph unless the State satisfies the following conditions and inserting shall offer dental-only supplemental coverage under this paragraph in accordance with the following requirements.(b)Effective dateThe amendments made by this section shall take effect on the date that is 6 months after the date of enactment of this Act.